EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 7-10, filed 2022.03.11 with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The objection to the specification is withdrawn.


Allowable Subject Matter
Claims 1-11 and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-11 and 13-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is MOHTAR in view of WAKAYAMA. As to claim 1 MOHTAR discloses a radial compressor for a pressure-charging device of an internal combustion engine (fig. 2) comprising: a rotor shaft (18) rotatably mounted in a bearing assembly ([0030] shaft is supported in bearings mounted in a center housing 20 of the turbocharger); a compressor impeller (impeller 14) arranged in a compressor housing (housing 16) for conjoint rotation on the rotor shaft (as explained [0030]); an air supply channel (inlet 17) for carrying an air mass flow to the compressor impeller ([0032]); an iris diaphragm mechanism (fig. 3) to at least partially close and open a diaphragm aperture allowing variable adjustment of a flow cross section for the air mass flow for admission to the compressor impeller, at least over a partial region of the cross section ([0034]); and a plurality of blades for the iris diaphragm (blades 102 in fig. 4), wherein each blade has at least one first and one second blade section (each of blades 102/104 has different sections).
MOHTAR does not disclose and wherein an offset is formed in a direction perpendicular to a principal plane of extent of the blade at least between the first blade section and the second blade section of the respective blade.  
WAKAYAMA teaches an iris device including blades wherein an offset is formed in a direction perpendicular to a principal plane of extent of the blade (see annotated figures, supra) at least between a first blade section (generally indicated by 60) and a second blade section (63 or 64) of the respective blade (see annotated fig. 6 which shows the sections on different blades for clarity, fig. 4(b) shows the offset).
The prior art does not teach or fairly suggest “the at least one first blade section and the at least one second blade section have equal wall thickness” in conjunction with the other claim limitations as amended. The other independent claims are allowable for at least the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/22/2022